DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ claims 1-20 are pending
2/ claims 1, 9 and 18 are independent
3/ IDS filed 05/13/2020 has been considered
4/ Claims 7 and 15 are cancelled
5/ claims 21 and 22 are new

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
 –Applicant argued that the combination does not explicitly disclose:
obtaining an indication of a number of respective responses to the OAM probe packet to provide to the initiator over respective network paths;
providing, by a network entity operating as a responder, the respective responses to the OAM probe packet over the respective network paths;
Examiner respectfully disagrees:
Chen discloses RFC 7110 that discloses sending specified reply paths to the responder in order to send reply message to echo query over the Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path", and a Reply Path TLV MUST be carried in the echo request message (OAM probe packet) correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR should use for its reply. The number of specific return paths sub-TLVs of the request (OAM request) to indicate the specific paths to use for each corresponding response corresponds to indicating the number of responses requested. If there are specific number of paths specified in the request, specific number of replies would be forwarded to the initiator on the respective reply paths. That corresponds to indicating the number of responses in the request. Applicant indicated that in the previous phone interview, examiner agreed that the claim would be allowable if amended as indicated in proposed amendments of the agenda. Examiner disagrees. The interview summary indicated that further consideration was needed and no agreement was reached.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3-5, 8-9, 11-13, 16-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averi (US pat. No. 8125907), further in view of further in view of Chen, “Return Path Specified Label Switched Path (LSP) Ping”.
Regarding claim 1, Averi discloses a method comprising: 
obtaining an probe packet from a network entity operating as an initiator in a network (claim1 discloses sending from peer node a request message to a network control point (NCP) over a first communication path); 	
providing, to the initiator, a first response to the probe packet over a first network path in the network (claim 1 discloses sending from the NCP in response to the first request message a reply message to the peer node (initiator) over the first communication path and a duplicate reply message to the peer node over the second communication path); and 
providing, to the initiator, a second response to the probe packet over a second network path in the network that is different from the first network path (claim 1 discloses sending from the NCP in response to the first request message a reply message to the peer node (initiator) over the first communication path and a duplicate reply message to the peer node over the second communication path); 
Averi does not explicitly discloses sending or receiving OAM probe packet over communication path;
obtaining an indication of a number of respective responses to the OAM probe packet to provide to the initiator over respective network paths;

However, in the same field of endeavor Chen discloses sending or receiving OAM probe packet over communication path (5.1. Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message (OAM probe packet) correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR should use for its reply).
	obtaining an indication of a number of respective responses to the OAM probe packet to provide to the initiator over respective network paths (5.1. Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path", and a Reply Path TLV MUST be carried in the echo request message (OAM probe packet) correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR should use for its reply. The number of specific return paths sub-TLVs of the request (OAM request) to indicate number of paths to use for each response corresponds to indicating the number of responses requested. If there are specific number of paths specified in the request, specific number of replies would be forwarded to the initiator on the respective reply paths); and
	providing, by a network entity operating as a responder, the respective responses to the OAM probe packet over the respective network paths (5.1. Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention is effectively filed to combine the teaching of Averi with Chen. The modification would allow connectivity verification of alternative paths between the source and destination devices. The modification would allow effective networking by ensuring the paths connecting nodes are specific, available and operational using OAM probing.
Regarding claim 3. The combination discloses the method of claim 1, further comprising: 
Chen discloses obtaining an explicit indication to provide, to the initiator, the first response to the OAM probe packet and the second response to the OAM probe packet (5.1. Sending an Echo Request discloses when sending an echo request, …the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR should use for its reply (corresponds to explicit indication for the first and second path represented by the several return path sub-TLVs). …In some cases, wherein: 
providing the first response to the OAM probe packet over the first network path includes providing the first response to the OAM probe packet over the first network path in response to obtaining the explicit indication (5.1. Sending an Echo Request discloses when sending an echo request, in addition to the rules and procedures defined in Section 4.3 of [RFC4379], the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR should use for its reply (corresponds to explicit indication for the first and second path represented by the several return path sub-TLVs). …In some cases, operators may want to treat two unidirectional LSPs (one for each direction) as a pair. There may not be any binding relationship between the two LSPs. Using the mechanism defined in this document, operators can run LSP ping one time from one end to complete the failure detection on both unidirectional LSPs (first and second paths). To accomplish this, the echo request message MUST carry (in the Reply Path TLV) a FEC sub-TLV that belongs to the backward LSP (explicit indication))); and 
providing the second response to the OAM probe packet over the second network path includes providing the second response to the OAM probe packet over the second network path in response to obtaining the explicit indication (5.1. Sending an Echo Request discloses when sending an echo request, …the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) (first and second reply path) the egress LSR should use for its reply (corresponds to explicit indication for the first and second path represented by the several return path sub-TLVs). …In some cases, operators may want to treat two unidirectional LSPs (one for each direction) as a pair. There may not be any binding relationship between the two LSPs. Using the mechanism defined in this document, operators can run LSP ping one time from one end to complete the failure detection on both unidirectional LSPs (first and second paths). To accomplish this, the echo request message MUST carry (in the Reply Path TLV) a FEC sub-TLV that belongs to the backward LSP (explicit indication));
Regarding claim 4. The combination discloses method of claim 1, further comprising: 
Chen discloses obtaining an identifier indicating that the OAM probe packet is destined for the initiator (4.2. Reply Path (RP) TLV discloses the Reply Path (RP) TLV carries the specified return path that the echo reply message (reply to the request packet is destined for the initiator of the request) is required to follow), wherein: 
providing the first response to the packet over the first network path includes providing the first response to the OAM probe packet over the first network path in response to obtaining the identifier (5.1. Sending an Echo Request discloses when sending an echo request, …the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) (first and second reply path) the egress LSR should use for its reply (corresponds to explicit indication for the first and second path represented by the several return path sub-TLVs). …In some cases, operators may want to treat two unidirectional LSPs (one for each direction) as a pair. There may not be any binding relationship between the two LSPs. Using the mechanism defined in this document, operators can run LSP ping one time from one end to complete the failure detection on both unidirectional LSPs (first and second paths). To accomplish this, the echo request message MUST carry (in the Reply Path TLV) a FEC sub-TLV that belongs to the backward LSP (explicit indication)); and
 providing the second response to the OAM probe packet over the second network path includes providing the second response to the OAM probe packet over the second network path in response to obtaining the identifier (5.1. Sending an Echo Request discloses when sending an echo request, …the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) (first and second reply path) the egress LSR should use for its reply (corresponds to explicit indication for the first and second path represented by the several return path sub-TLVs). …In some cases, operators may want to treat two unidirectional LSPs (one for each direction) as a pair. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chen. The modification would allow effectively communicating specific return path to request to effectively validate and analyze the specific path for link problem and performance parameters. The modification would allow strict path selection to effectively monitor the performance condition of the elected paths.
Regarding claim 5. The combination discloses method of claim 1, wherein: 
Averi discloses providing the first response to the request packet over the first network path includes providing the first response to the request packet over a first plane of a multi-plane network (claim 1 discloses sending from the NCP in response to the first request message a reply message to the peer node (initiator) over the first communication path and a duplicate reply message to the peer node over the second communication path. The data plane where the first data communicated using the first path corresponds to the first data plane); and
 providing the second response to the request packet over the second network path includes providing the second response to the request packet over a second plane of the multi-plane network (claim 1 discloses sending from the NCP in response to the first request message a reply message to the peer node (initiator) over the first 
Chen discloses sending or receiving OAM probe packet over communication path (5.1. Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message (OAM probe packet) correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR should use for its reply).
Regarding claim 8. The combination discloses the method of claim 1.
Chen discloses wherein obtaining the OAM probe packet and obtaining the indication of the number of respective responses are performed by the responder (5.1. Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message (OAM probe packet) correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR (responder) should use for its reply. The number of paths includes by the TLV and sub-TLV information corresponds to indicators of the number of responses to be sent to the initiator).
Regarding claim 9. The combination discloses a method comprising:
All other limitations of claim 9 are similar with the limitations of claim 1. Claim 9 is rejected on the analysis of claim 1 above.
Regarding claim 11. The method of claim 9, further comprising: 

Regarding claim 12. The method of claim 9, further comprising: 
All other limitations of claim 12 are similar with the limitations of claim 4. Claim 12 is rejected on the analysis of claim 4 above.
Regarding claim 13. The method of claim 9, wherein: 
All other limitations of claim 13 are similar with the limitations of claim 5. Claim 13 is rejected on the analysis of claim 5 above.
Regarding claim 16. The combination discloses the method of claim 9.
Averi discloses wherein: providing the request packet to the responder includes providing respective request packets over respective network paths to a network node before the responder (Claim 1 discloses sending from a peer node (initiator) a request message to a network control point (NCP) (responder) over a first communication path and a duplicate request message to the NCP over a second communication path different from the first communication path).  
Chen discloses sending or receiving OAM probe packet over communication path (5.1. Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message (OAM probe packet) correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR should use for its reply).
Regarding claim 17. The combination discloses the method of claim 9.
 wherein providing the OAM probe packet and providing the indication of the number of respective responses are performed by the initiator (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path" (explicit indication), and a Reply Path TLV MUST be carried in the echo request message (OAM probe packet) correspondingly. The Reply Path TLV includes one or several reply path sub-TLV(s) to identify the return path(s) the egress LSR (responder) should use for its reply. The number of paths included by the TLV and sub-TLV information of the request corresponds the number of reply paths to forward replies back to the initiator that corresponds to indicators of the number of replies to be sent to the initiator. If there are specific number if paths specified in the request, specific number of replies would be forwarded to the initiator).
Regarding claim 18. Averi discloses an apparatus comprising: 
a network interface configured to obtain or provide network communications (fig. 1G discloses devices 110 and 130 communicating over network 38 using network interfaces); and 
one or more processors coupled to the network interface (fig. 1G, 110 discloses device communicating across the network. Processor of the device corresponds to processor), wherein the one or more processors are configured to: 
All other limitations of claim 18 are similar with the limitations of claim 1 above. Claim 1 is rejected on the analysis of claim 1 above.
Regarding claim 19. The combination discloses the apparatus of claim 18.
All other limitations of claim 19 are similar with the limitations of claim 3 above. Claim 19 is rejected on the analysis of claim 3 above.
Regarding claim 20. The combination discloses an apparatus of claim 18, wherein the one or more processors are further configured to: 
All other limitations of claim 20 are similar with the limitations of claim 4. Claim 20 is rejected on the analysis of claim 4 above.
Regarding claim 22. The method of claim 18, wherein: 
All other limitations of claim 22 are similar with the limitations of claim 5. Claim 22 is rejected on the analysis of claim 5 above.

Claim 2, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Averi (US pat. No. 8125907), and Chen, “Return Path Specified Label Switched Path (LSP) Ping”, further in view of Arvidson (US pg. no. 20210168066).
Regarding claim 2. The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
 wherein each segment of the first network path before the initiator differs from each segment of the second network path before the initiator.  
However, in the same field of endeavor, Arvidson discloses wherein each segment of the first network path before the initiator differs from each segment of the second network path before the initiator ([0090]-[0093] discloses establishing a first path between said source node and said destination node, wherein said first path is associated with a first sequence number and comprises one or more first intermediate nodes in said wireless mesh network; [0091] determining to establish a second path between said source node and said destination node…a path reply that identifies said second path, 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Arvidson. The modification would allow establishing a disjoint redundant path as a backup path for link failure mitigation.
Regarding claim 10. The combination discloses method of claim 9.
All other limitations of claim 10 are similar with the limitations of claim 2. Claim 10 is rejected on the analysis of claim 2 above.
Regarding claim 21. The combination discloses apparatus of claim 18.
All other limitations of claim 21 are similar with the limitations of claim 2. Claim 21 is rejected on the analysis of claim 2 above.

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Averi (US pat. No. 8125907), and Chen, “Return Path Specified Label Switched Path (LSP) Ping”, further in view of Joseph (US pg. no. 20200344151).
Regarding claim 6. The combination discloses the method of claim 1.
Chen discloses sending or receiving OAM probe packet over communication path (5.1. Sending an Echo Request discloses when sending an echo request (OAM probe packet)…the Reply Mode of the echo request MUST be set to "Reply via Specified Path" 
But the combination does not explicitly disclose, wherein: 
providing the first response to the request packet over the first network path includes providing the first response to the request packet over the first network path based on a flexible algorithm;
However, in the same field of endeavor, Joseph discloses wherein: providing the first response to the request packet over the first network path includes providing the first response to the request packet over the first network path based on a flexible algorithm 
([0007] discloses routers that support segment routing techniques may also support constraint-based path computation in which path computations is performed based on various constraints, such as to configure a path on a particular plane of a network deployed with multiple planes. One example of path computation is so called “flexible algorithm techniques" (corresponds to determining path based on flexible algorithm) in which the router performs path computation based on flexible algorithm associated with a defined calculation-type, metric-type, and a set of constraints. For example, calculation-type may include Shortest Path First or other calculation of a path. The metric-type may include the type of metric used to compute the best paths along the constrained topology. The set of constraints may restrict paths to links with specific affinities or avoid links with specific affinities. Routers that implement flexible algorithm techniques may steer traffic along the constraint-based segment routing paths. The flexible algorithm used to compute the paths can be communicated between routers using IGP extensions); and 
providing the second response to the request packet over the second network path includes providing the second response to the request packet over the second network path based on the flexible algorithm ([0007] discloses routers that support segment routing techniques may also support constraint-based path computation in which path computations is performed based on various constraints, such as to configure a path on a particular plane of a network deployed with multiple planes. One example of path computation is so called “flexible algorithm techniques" (corresponds to determining path based on flexible algorithm) in which the router performs path computation based on flexible algorithm associated with a defined calculation-type, metric-type, and a set of constraints. For example, calculation-type may include Shortest Path First or other calculation of a path. The metric-type may include the type of metric used to compute the best paths along the constrained topology. The set of constraints may restrict paths to links with specific affinities or avoid links with specific affinities. Routers that implement flexible algorithm techniques may steer traffic along the constraint-based segment routing paths. The flexible algorithm used to compute the paths can be communicated between routers using IGP extensions).  
Therefore, it   would have been obvio-----us to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Joseph. The modification would allow alternative technique to determine path to a destination and using the path for effective communication in the network.
Regarding claim 14. The method of claim 9, wherein:
All other limitations of claim 14 are similar with the limitations of claim 6. Claim 14 is rejected on the analysis of claim 6 above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Akiya, "Label Switched Path (LSP) Ping and Traceroute Reply Mode Simplification", 2014.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        11/22/2021